Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 14, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  160772                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SARON E. MARQUARDT, Personal                                                                          Elizabeth M. Welch,
  Representative for the ESTATE OF                                                                                    Justices
  SANDRA MARQUARDT,
               Plaintiff-Appellant,
  v                                                                  SC: 160772
                                                                     COA: 343248
                                                                     Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, MD,
           Defendant-Appellee,
  and
  JONATHAN HAFT,
           Defendant.

  _____________________________________/

         On May 5, 2021, the Court heard oral argument on the application for leave to
  appeal the November 26, 2019 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 14, 2021
           t0505
                                                                               Clerk